Citation Nr: 1452012	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided an August 2011 VA audio examination, with a subsequent July 2012 VA medical opinion.  The examiner, in both opinions, directly addresses the results of the Veteran's audiometric testing at his entrance and separation examinations.  However, the Board notes that the January 1962 entrance examination and the October 1963 separation examination were administered prior to November 1, 1967.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI). It is unclear if the VA examiner converted the audiometric test results to the ANSI standards and considered the converted results when reviewing the January 1962 (entrance) and October 1963 (exit) audiometric data.  In fact, it appears clear that the examiner did not convert the testing as he cites the audiometric test results at 4000 hertz for the left ear upon induction and separation at 25 decibels, which is the pre-conversion result.

Conversion of the January 1962 entrance examination audiometric results to ISO standards results in the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
NA
20
LEFT
35
15
25
NA
30

Conversion of the October 1963 separation examination audiometric results to ISO standards results in the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
NA
15
LEFT
15
10
10
NA
30

As a result, a new VA opinion is necessary in order to address the converted results of the Veteran's entrance and separation examinations.

With respect to the Veteran's claimed tinnitus, the Board notes that the August 2011 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, it is unclear if the evidence that the Veteran reports submitting at his November 2013 videoconference hearing has been associated with the claims file.  As a result, appropriate steps should be taken to ensure that such evidence is properly associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to ensure that evidence submitted by the Veteran at his November 2013 videoconference hearing is properly associated with the claims file.

3.  Return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is adequate.

The claims folder, to include any records maintained in the electronic Virtual VA system and VBMS, must be reviewed in conjunction with the examination. 

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, if a diagnosis of a hearing loss disability and/or tinnitus is given, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should address the converted 1962 and 1963 audiological examinations.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of any hearing loss disability on the Veteran's occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



